Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Objections
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) filed on 1/17/2018. Only claim 1 is given this foreign Chinese priority since Applicant’s Foreign Chinese Priority Application lacks support for claims 2-4 & 6.

The compounds depicted in claims 3 and 6 are also absent from the Chinese application. Claim 4 has the same priority date as claim 3 since claim 4 is dependent on claim 3.
Therefore claims 2-4 and 6 are given the priority date of the PCT application, which is 9/26/2017.

Objections
Claims 1-4 and 6 are objected to because of the following informalities. Appropriate correction is required.
The application number in the claim set header is incorrect. It is currently 15/745,596 but should be 15/745,695. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1. This claim’s “about 30%” lacks support in the original disclosure for the term “about.” Thus this claim contains new matter.

Claims 2-4 & 6. These claims are rejected for being dependent upon a rejected claim.

Claims 1-4 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claims 2-4 & 6. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 & 6 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. This claim has the following two issues.
I. About
The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).
II. Sectional

It is further noted that the specification’s description of cross-section fails to describe whether this cross section is measured parallel or perpendicular to the electroplated layer. App. Spec. [0065]-[0066].

Claims 2-4 & 6. These claims are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dong et al., CN 103924269 A in view of Liu et al., CN 105633038 A, Bokisa, U.S. Patent No. 6,676,823 B1, Azuma et al., U.S. Patent App. Pub. No. 2014/0377582 A1 [hereinafter Azuma],
as evidenced by Nakamura, JP 2007-092156 A, and as evidenced by Glentham Life Sciences, GX8084 SPS (2020) [hereinafter Glentham] for claims 3-4. Machine translations and partial human translations were used for Liu et al. [hereinafter Liu] and Dong et al. [hereinafter Dong]. A machine translation was used for Nakamura.


Claim 1. The following reference(s) render this claim obvious.
I. Dong
A method of preparing an electroplating copper layer having a preferred growth orientation (explained later) comprising: 
providing an electroplating solution that consists of 120 to 200 g / L of copper sulfate (200 g/L of copper sulfate; Dong p. 5), 50 to 150 g / L of sulfuric acid (100 g/L of sulfuric acid; id.), a wetting agent (polyethylene glycol; id.), a brightener (brightener sodium 3,3'-dithiodipropane sulfonate, or SPS; Dong p. 5, human translation [0033]), 40 to 100 ppm of a non-dye leveler (70 ppm of non-dye leveling agent L113; id.), and water (deionized water added; Dong pp. 4-5, human translation [0033]); 
providing a phosphorous copper anode (phosphorous copper anode; Dong p. 5); 
conducting electroplating at a current density of 1 - 18A / dm2 (2-12 A/dm2; Dong pp. 5-6); and
applying mechanical stirring to ensure an uniform concentration distribution of the electroplating solution and to increase mass transfer (air stirring; Dong p. 5, human translation [0033]);
obtaining the electroplating layer (electroplated copper layer; Dong abstract, pp. 4-5).
Id.
The aforementioned prior art would inherently teach the claimed “preferred growth orientation” for at least one of the following reasons.
	A. Evidenced by Nakamura
Factual reference Nakamura teaches that polyalkylene glycol (such as Dong’s polyethylene glycol) promotes vertical crystal growth. Nakamura [0008].
Because Dong teaches a polyalkylene glycol such as polyethylene glycol, Dong’s teachings would also teach the preferred growth orientation.
B. Alternatively follows teachings of specification
Applicant’s specification’s example 5 shows that the inventive method differs from conventional methods due to the use of additives. See App. Spec. [0067]-[0082], [0089]. Because the prior art teaches the claimed additives along with the rest of the claim the prior art would also have the preferred growth orientation.
II. Polyethylene Glycol Concentration – Liu
Dong is silent on polyethylene glycol’s concentration of 100 to 1000 ppm.
However, there must be a concentration thus a person having ordinary skill in the art would have sought guidance in the prior art.
Liu teaches the use of polyethylene glycol as a wetting agent at a concentration of 10-100 ppm.

Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
III. Brightener concentration - Bokisa
Dong is silent on the brightener concentration of 5 to 50 ppm.
However, there must be a concentration thus a person having ordinary skill in the art would have sought guidance in the prior art.
Bokisa teaches that sulfonated organic compound brighteners may be used at a concentration of 10 ppb to 5 g/L. Bokisa col. 5 ll. 6-59, claim 1. Bokisa teaches brighteners brighten copper deposits. Id.
Dong’s brightener sodium 3,3’-dithiodipropane sulfonate (i.e. SPS) is a sulfonated organic compound and is thus encompassed by Bokisa’s sulfonated organic compound brighteners. Dong p. 5, human translation [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior 
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
IV. Hardness - Azuma
Dong is silent on measuring a sectional hardness of the electroplating layer; measuring a top surface hardness of the electroplating layer; and comparing the sectional hardness and the top surface hardness, wherein the sectional hardness is greater than the top surface hardness, and a difference between the sectional hardness and the top surface hardness is about 30%.
However, Azuma teaches that the hardness of the surface and the cross sectional area help to determine the maximum tensile strength of the metal. Azuma [0114]-[0118]. Azuma takes their ratio and thus compares the values. Id. A person having ordinary skill in the art would have recognized that the tensile strength to be a property of interest to make sure that when the deposited metal is adjacent to a compressing material which puts the deposited metal in tension that the deposited metal is strong enough to not break.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Azuma’s hardness top and sectional hardness measuring in order to know the tensile strength of the deposited metal.

Azuma teaches that the top and sectional hardness values and their comparison are variables that achieves the recognized result of affecting the tensile strength, hence making them result-effective variables. See Azuma [0114]-[0118].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variables and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Claim 2. The aforementioned prior art teaches the method of claim 1, wherein the wetting agent is polyethylene glycol, polyethyleneimine, 2-mercaptoethanol, polypropylene ether, or poly N,N'-diethyl saphranin (polyethylene glycol). Dong p. 5.

Claims 3-4. The aforementioned prior art teaches (claim 3) the method of claim 1, wherein the brightener is an organosulfate having formula (II):(II) in formula (II), X is O or S; n is 1 to 6; M is hydrogen, alkali metal, or ammonium; Ri is an alkylene, cyclic alkylene group of 1 to 8 carbon atoms, or an aromatic hydrocarbon of 6 to 12 carbon atoms; and R2 is MO3SR1 and (claim 4) the method of claim 3, wherein the organosulfate is sodium lauryl sulfate, disodium 3,3-dithiobispropane-sulphonate, or 3, 3'-dithiobispropanesulfonic acid (Dong’s sodium 3,3’-dithiodipropane sulfonate, or SPS, is a synonym for the claimed disodium 3,3-dithiobispropane-see also Glentham (teaching the two are synonyms for SPS).
Alternatively, Bokisa teaches that sodium lauryl sulfate and sulfonated organic compound brighteners (such as Dong’s SPS) may be used as brighteners, making the two suitable substitutes for each other. Bokisa col. 5 ll. 34-59.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s SPS with Bokisa’s sodium lauryl sulfate to yield the predictable result of having a suitable brightener.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Dong in view of Liu, Bokisa, and Azuma as applied to claim 1 above, and further in view of Zhang et al., W.O. Int’l Pub. No. 2016/106543 A1 [hereinafter Zhang].
Claim 6. Dong does not explicitly teach the method of claim 1, wherein the non-dye leveler is [one of the compounds in figure]. Dong does teach the use of the traditional (i.e. conventional) leveler Janus Green B (L26). Dong p. 5, human translation [0033].
Zhang teaches that levelers levels “potholes” to minimize height differences and determines within die uniformity. Zhang p. 3 ll. 8-24. Zhang further teaches that conventional levelers cannot produce a “flat topography for all via dimensions at the same time when via diameters vary from about 10 microns to about 200 microns.” Zhang [0051]-[0052]. Zhang uses Janus Green B (i.e. JGB) as an example of a conventional leveler. Zhang [00185] (providing a comparative example), see also [0026], [0030] (showing use of JGB as the leveler).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s conventional leveler such as Janus Green B with Zhang’s non-dye levelers to produce excellent leveling effect over a wide range of feature aspect ratios and at high current densities, minimize height differences, determine within die uniformity, and/or increase the high concentration tolerance compared to conventional leveler compounds.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection necessitated by amendment.
See supra priority section discussion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794